Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 7, 2016

                                          No. 04-16-00714-CV

                                  IN RE Garry David GALLARDO

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On October 31, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


           It is so ORDERED on December 7, 2016.



                                                          _________________________________
                                                          Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-18321, styled Garry D. Gallardo v. Maria L. Gonzalez, et al,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.